Citation Nr: 1642531	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for squamous cell carcinoma, right tonsil, claimed as throat cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.  Faverio, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service in the U.S. Army from November 1969 to August 1972, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran filed a Notice of Disagreement (NOD) within one year of that decision.  A Statement of the Case (SOC) was thereafter issued in July 2012, and the Veteran perfected a timely appeal in August 2012. 


FINDING OF FACT

The Veteran's squamous cell cancer of the right tonsil, claimed as throat cancer, did not have its onset during the Veteran's active service, did not manifest within one year of separation from active service, and was not caused by his active service.
 

CONCLUSION OF LAW

The criteria for service connection for squamous cell cancer of the right tonsil, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 
 
Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VA provided adequate notice with regard to the issue on appeal in a letter sent to the Veteran in December 2008. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Here, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records have been retrieved and associated with the claims file.

The Board acknowledges that no VA examination was provided and no VA opinion has been obtained with respect to the Veteran's right tonsil cancer claim.  VA must provide a medical examination or obtain a medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Board finds that VA has no duty to provide an examination with regard to the claim seeking service connection for squamous cell carcinoma of the right tonsil because there is no evidence establishing a relevant in-service event, injury, or disease and no chronic condition manifested during an applicable presumptive period.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, the Veteran's service treatment records (STRs) are silent on any evidence of squamous cell cancer of the right tonsil.  His post-service treatment records indicate a diagnosis of squamous cell cancer of the right tonsil in 2008, and a subsequent bilateral tonsillectomy.  However, this 2008 diagnosis occurred more than 36 years after the Veteran's discharge from active duty.  The record contains no probative evidence of squamous cell cancer of the right tonsil in service or until decades thereafter, and the post-service medical evidence contains no indication that the squamous cell cancer of the right tonsil is related to military service.  In addition, as explained below, squamous cell cancers are not subject to the presumptive service connection based on herbicide exposure, and moreover, VA has specifically determined that scientific evidence does not establish a correlation between exposure to herbicides and the development of squamous cell cancer of the tonsils.  For these reasons, the Board has determined that VA is not obliged to provide an examination or obtain a medical opinion in response to the Veteran's squamous cell cancer of the right tonsil claim.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 12.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there are no more than conclusory statements by the Veteran that his cancer is due to exposure to Agent Orange.  Such statements do not trigger VA's duty to provide an examination or obtain a medical opinion.  

Neither the Veteran, nor his representative, has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  The Board finds that VA complied with its duty to assist the Veteran in the development of facts pertinent to his claims.  Accordingly, the Board will address the merits of the claim.


Analysis

The Veteran contends that service connection is warranted for squamous cell carcinoma, right tonsil, claimed as throat cancer, based on his exposure to the herbicide, Agent Orange, during his service in Vietnam.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If one of the listed chronic diseases is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Tonsillar cancer is not subject to this presumption.  Id.

The Federal Circuit has held that when a claimed disorder is not warranted on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board also notes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b) (West 2014); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran, as a layperson, is considered competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

VA first received a claim of entitlement to service connection for what the Veteran described as "throat cancer" in November 2008.  In December 2008, VA provided adequate notice of what was needed to substantiate the claim and in March 2009, the RO denied the service connection claim on the basis that his throat cancer was not treated or diagnosed during service, and there is no evidence of cancer within one year of military discharge.  In a January 2010 document, the Veteran again asserted that service connection was warranted for this disability.  The RO treated the document as a request to reopen the case, and in February 2010, issued a rating decision denying the claim and stating that the evidence continued to show that the condition was not incurred in or aggravated by service.  Additionally, the RO stated that the Veteran's cancer is not a form of cancer recognized as presumptive of herbicide exposure.  Later that month, the Veteran filed an NOD which was within one year of the March 2009 and February 2010 rating decisions, and the SOC was subsequently issued in July 2012.  The SOC reiterated the same determination relied upon in the rating decision; specifically, the Decision Review Officer (DRO) found that the right tonsil cancer was not treated or diagnosed during service, that there was no evidence of cancer within one year of military discharge, and that the evidence did not show that the Veteran's cancer of the right tonsil was incurred in or caused by his military service.

The Veteran's treatment records from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania reflect a diagnosis of squamous cell carcinoma of the right tonsil in October 2008.  These records further reflect that the Veteran underwent a bilateral tonsillectomy in November 2008.  Subsequent treatment records reflect an ongoing diagnosis of squamous cell carcinoma of the right tonsil.  A current disability is therefore established.  The Veteran's service personnel records reflect that he served in the Republic of Vietnam during the Vietnam Era and specifically from June 1970 to May 1971.  Herbicide exposure is therefore presumed.

However, squamous cell carcinoma of the right tonsil is not among the diseases for which the Secretary has determined that presumptive service connection is warranted based on herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).  The Secretary has published a list of conditions for which it has been specifically determined that there is not an association with exposure to herbicides.  This list includes oral cancers.  See Notice, 72 Fed. Reg. 32, 395-407 (June 12, 2007).  The Board also notes that the evidence does not indicate, nor does the Veteran contend, that symptoms of his squamous cell carcinoma of the right tonsil manifested within one year of his separation from service.  Thus, there is no basis in the record or VA's regulations to presume service connection for the Veteran's squamous cell carcinoma of the right tonsil.

With respect to whether the Veteran's tonsillar cancer is directly related to his military service, the record does not contain any competent evidence that the Veteran's squamous cell carcinoma of the right tonsil was present in service.  Indeed, the Veteran's STRs do not document any complaints, treatment or diagnosis of cancer of the tonsils.  At his separation examination, all of the Veteran's relevant body systems, including the mouth and throat, were found to be normal.  As such, the evidence does not show that squamous cell carcinoma of the right tonsil manifested in service.  In addition, the first medical evidence of the Veteran's squamous cell carcinoma of the right tonsil is dated in October 2008, and the Veteran has not alleged having any disability pertaining to the tonsils until filing his claim in 2008, approximately 36 years after his military service.  Thus, there is no lay or medical evidence showing that his disorder manifested within one year of his military service.

In addition, the post-service medical evidence of record is absent any evidence relating or linking the Veteran's squamous cell carcinoma to his military service in Vietnam.  Indeed, a review of these records reflects that the Veteran received ongoing treatment for his cancer of the right tonsil, as well as other health-related issues.  The only evidence of record suggesting a link or nexus between the Veteran's squamous cell carcinoma of the right tonsil and his military service, including his in-service exposure to herbicide agents, comes from the Veteran himself.

The Board has considered the statements of the Veteran asserting that his squamous cell carcinoma of the right tonsil is related to his herbicide exposure in service.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran himself has admitted that there was a delayed onset; therefore, it is not a matter of mere observation.  Instead, any nexus opinion would require further consideration.  Moreover, the Veteran has never reported that any medical professional has told him that his squamous cell carcinoma of the right tonsil was related to his military service.

In sum, the competent evidence of record fails to demonstrate that the Veteran's squamous cell carcinoma of the right tonsil was first diagnosed in service, or within one year of service discharge.  In addition, the competent evidence does not reflect that the Veteran's squamous cell carcinoma of the right tonsil was related to his military service, including any exposure to Agent Orange in service.  Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for squamous cell carcinoma of the right tonsil.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for squamous cell carcinoma, right tonsil is not warranted.


ORDER

Entitlement to service connection for squamous cell carcinoma of the right tonsil, claimed as throat cancer, to include as due to in-service herbicide exposure, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


